Citation Nr: 1235595	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  06-08 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for the service-connected traumatic amputation of the left forefoot, currently rated as 30 percent disabling.  

2.  Entitlement to service connection for a disability of the right knee, to include as secondary to the service-connected traumatic amputation of the left forefoot.

3.  Entitlement to service connection for a disability of the left knee, to include as secondary to the service-connected traumatic amputation of the left forefoot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to December 1977.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In that decision, service connection for a left knee condition and a right knee condition was denied, as was entitlement to a rating in excess of 30 percent for the service-connected traumatic amputation of the left forefoot.  

The matter was remanded in June 2010 for additional development of the record.  In that remand, the Board referred the issue of entitlement to a TDIU back to the RO for appropriate action, as there was some question as to whether the Veteran had retired due to his service-connected left forefoot amputation.  The evidence obtained since the June 2010 remand shows that the Veteran retired from his job at the US Postal Service due to his non service-connected Multiple Sclerosis (MS); thus, the issue of entitlement to a TDIU is not raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In this decision, the Board grants a 40 percent evaluation for the amputation with loss of use of the foot, which also entitles the Veteran to special monthly compensation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5167, Note 2 (2011).  As the RO did not address the issue of special monthly compensation, the Board cannot find that the Veteran will not be prejudiced by the Board's consideration of this issue in the first instance.  Therefore, the matter is referred to the RO for appropriate consideration and the Veteran will have the opportunity to appeal the RO's determination if it is not satisfactory to him.  



FINDINGS OF FACT

1.  The competent medical and lay evidence of record establishes that the Veteran's right and left knee arthritis had its onset many years after separation from service, is not likely related to any incident of service, and is less likely than not related to or aggravated by the service-connected traumatic amputation of the left forefoot.  

2.  The medical evidence of record establishes that the Veteran has a disability analogous to loss of the use of his left foot, with no effective function other than that which would be equally served by an amputation stump, due to the service-connected traumatic amputation of the left forefoot in combination with nonservice-connected multiple sclerosis.


CONCLUSIONS OF LAW

1.  Arthritis of the right and left knees was not incurred in service and is not secondary to the service-connected traumatic amputation of the left forefoot.  38 U.S.C.A. §§ 1110 , 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).

2.  Resolving any doubt in the Veteran's favor, the schedular criteria for a 40 percent disability rating for the service-connected traumatic amputation of the left forefoot, but no higher, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1) , 4.14, 4.40, 4.45, 4.59, 4.63, 4.68, 4.71a, Diagnostic Codes 5167, 5276-5284 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With regard to the claim of service connection for right and left knee disabilities, an initial duty-to-assist letter was sent to the Veteran in October 2003, prior to the initial adjudication in February 2004.  The letter informed the Veteran of what evidence was necessary to substantiate a claim for secondary service connection, and what evidence was necessary to substantiate a claim for an increased rating, generally; and, the letter also informed the Veteran of whether VA or the Veteran was responsible for obtaining evidence.  

The letter did not specifically notify the Veteran about the assignment of disability ratings and effective dates for all grants of service connection.  However, when the Veteran's appeal was initially certified to the Board in April 2006, the RO sent another letter to the Veteran notifying him of this fact, and also notified him about the assignment of disability ratings and effective dates for all grants of service connection.  The case was subsequently remanded, and the RO reajudicated the case by way of a supplemental statement of the case in April 2012.  Thus, any timing errors with regard to notice were subsequently corrected.  

While neither letter addressed how to substantiate a claim for service connection as directly related to service, the RO addressed this matter in the rating decision and the statement of the case (SOC).  The SOC also provided the criteria for direct service connection and explained that the service treatment records were negative for complaints, treatment or diagnosis of a knee disorder during service.  The supplemental statement of the case informed him that the evidence did not show that he had a chronic knee disability in service or a chronic disability manifested to a compensable level within one year of discharge.  Accordingly, a reasonable person would be expected to understand the types of evidence required to substantiate a claim for service connection on other than a secondary basis.  In any event, the Veteran has never asserted that his bilateral knee disability began in or is related to service, accordingly, there is no prejudice to the Veteran due to any deficiency in the notice provided to him. 
   
Meanwhile, after the case was remanded in June 2010, the RO sent additional letters to the Veteran requesting authorization to obtain private treatment records identified by the Veteran with respect to his claims.  This was accomplished in compliance with the Board's June 2010 remand directives.  The RO subsequently obtained records identified by the Veteran and there is no indication that any records identified by him are outstanding.  

Also, per the June 2010 remand directives, a VA examination was held in October 2010, and the RO obtained an addendum to the October 2010 examination for clarification which was prepared in September 2011.  The October 2010 examination (in conjunction with the September 2011 addendum) is adequate for the purpose for which it was held.  In addition, pertinent additional VA treatment records have been obtained and associated with the claims file.  As such, there has been compliance with the June 2010 remand directives and no further action is necessary in that regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Service treatment records have been associated with the claims folder.  In addition, VA afforded the Veteran physical examinations, obtained medical opinions, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010). (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran is also competent to report what comes to him through his sense; symptomatology which is observable and identifiable by lay people represented competent evidence, such as varicose veins which "may be diagnosed by their unique and readily identifiable features." Barr; see also Layno v. Brown, 6 Vet. App. 465 (1994).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit stated that under section 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Jandreau.  However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert.

In this case, the Veteran neither contends, nor does the evidence show, that he incurred injury or disease to either knee as a result of active service.  The service treatment records are negative for complaints, findings or a diagnosis of any knee condition whatsoever.  In addition, there is no competent evidence indicating that the current right and left knee disabilities began in or are related to service.  Nor does the evidence show that arthritis of either knee was present to a compensable degree within one year of discharge from service.  Accordingly, service connection on a direct or presumptive basis is not warranted.  Moreover, as there is no evidence showing there may be relationship between service and current disability either through the submission of competent evidence or assertions of continuity of symptomatology, and as the Veteran does not assert that he had knee symptoms or an injury in service, an examination on this basis is not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Rather, the Veteran asserts that he developed a right and left knee disability as a result of his service-connected traumatic left forefoot amputation.  In other words, the Veteran seeks service connection for a right and left knee disability on a secondary basis.  Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability.  A disability that is proximately due to or the result of a service-connected disease or injury shall also be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) .

However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(a), (b) , as amended effective October 10, 2006. 

The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  Allen v. Brown , 7 Vet. App. 439.  This had not been VA's practice, which suggests that the recent changes amount to a substantial change.  See Allen, 7 Vet. App. at 447-449.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the Veteran.

At a VA examination in October 2003, the examiner noted evidence of abnormal weight bearing, such as a large callous to the distal aspect of the left foot as well as unusual shoe wear to the heel of both shoes.  The Veteran reportedly believed that his bilateral knee pain was due to his limp because of his left foot condition.  He reported having problems with his knees for approximately 2-3 years prior to the examination.  The Veteran indicated that he was not currently being treated or evaluated for a knee disability, and denied any type of knee injury.  The Veteran reported that his bilateral knee pain was the same on both sides.  The Veteran reported stiffness, heat and redness, instability, locking, fatigability, and lack of endurance to both knees.  The Veteran also reported daily flare-ups of knee pain.  Despite these findings, the examiner opined there was no service connection between the left foot injury/amputation and a knee or ankle condition because there was no radiographic evidence of degenerative joint disease (DJD) of either knee.  The examiner noted no history of dislocation or recurrent subluxation of either knee; and at the time of the October 2003 examination, there was no history of any constitutional symptoms for inflammatory arthritis.  Notwithstanding the lack of objective findings on x-ray, the examiner did, however, note that there were objective findings of painful motion, crepitus and popping in both knees on examination, but the examiner did not provide an actual medical diagnosis to account for these symptoms.  The examiner found no objective evidence of edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement of either knee.  

At a VA examination in October 2010, the examiner referred to VA x-ray studies from May 2006 which noted mild degenerative joint disease (djd) of the knees.  X-rays taken in conjunction with the October 2010 VA examination also revealed minor degenerative joint disease of both knees.  The examiner specifically opined that the degenerative joint disease was unrelated to the Veteran's service-connected traumatic amputation of the left forefoot.  The examiner opined that the Veteran did not have any orthopedic disabilities of the knees resulting in any additional disabilities of the lower extremities that were caused by or aggravated by his service-connected left foot amputation.  

The examiner opined that the Veteran's mild degenerative joint disease of both knees appeared to be related to aging as there was no instability of the knees.  The examiner reasoned that the Veteran did not have any radiologic evidence of arthritis of the knees in 2003 and by 2006 he had minor degenerative joint disease which he still has.  The fall in 2004, according to the examiner, did not cause any additional disability.

In sum, the Veteran reports knee pain, which he believes is secondary to the service-connected traumatic amputation of the left forefoot.  The Veteran is certainly competent to report pain in his knees, as this is an observable symptom.  Moreover, there is no reason to doubt the Veteran's credibility in this regard.  However, as the Veteran is not a medical expert, he is therefore not competent to determine the etiology of his knee pain.  The medical evidence in this case shows that the Veteran had bilateral knee pain in 2003, at the time he filed his claim, with some objective signs of noncompensable limited motion, crepitus and tenderness, but no diagnosed disability.  Since May 2006, the evidence has shown radiographic signs of mild DJD bilaterally.  The VA examiner in October 2010 and September 2011 opined that the Veteran's bilateral knee DJD was age related, and not related to his service-connected traumatic left forefoot amputation.  The examiner also opined that the knee disability was not aggravated by the service-connected left forefoot amputation.  

This opinion is supported by the fact that both knees are affected similarly.  Because mild DJD is shown bilaterally, it makes it less likely that any weight bearing adjustments that the Veteran may have made due to the left forefoot amputation affected his knees.  For example, the Veteran reported that he began over using his right lower extremity as a result of the left forefoot amputation, and believed that this uneven weight bearing pattern caused or aggravated his knee pain.  However, the examiner essentially indicated that the Veteran's bilateral knee disabilities were similar in degree, and attributed the DJD to aging.  There is no other medical opinion to the contrary.  The examination report is adequate as it was based on a review of the history, a physical examination and as an opinion with rationale was provided.  

Although the Veteran is competent to report that he has bilateral knee pain, his statements as to the etiology of that knee pain are not competent and are therefore outweighed by the highly probative medical evidence of record, which indicates that the Veteran's bilateral knee DJD is unrelated to any service-connected traumatic left forefoot amputation and, the DJD is not aggravated by the service-connected traumatic left forefoot amputation.  Moreover, and particularly probative, is the fact that the examiner pointed out that the Veteran's complaints were bilateral, which is inconsistent with the outcome one would expect given the Veteran's reported history of overuse of the right lower extremity to compensate for the service-connected left forefoot amputation.  

The Board does not question the fact that the Veteran has knee pain, and has experienced this knee pain for some time; however, the competent medical evidence of record shows that the Veteran's knee pain/DJD is unrelated to the service-connected disability.  Once again, although the Veteran is competent to report knee pain and other observable symptoms of crepitus, swelling and limited motion, etc., he is not competent to state the etiology of the current disabilities in this case, as this is the type of medical question that is beyond the capability of a lay person's observation and thus requires medical expertise.  The VA medical examiner's opinion that the current knee disabilities are neither caused by the service-connected traumatic left forefoot amputation nor aggravated by the service-connected traumatic left forefoot amputation is entitled to great probative weight as it was based on a review of the history, a physical examination and as a rationale was provided for the opinion.  Therefore, the Veteran's assertions that his bilateral knee disability resulted secondary to the service-connected traumatic amputation of the left forefoot is outweighed by the medical opinion which found no association between the current DJD of the bilateral knees and the service-connected traumatic amputation of the left forefoot.  

The doctrine of reasonable doubt has been considered, but the record does not provide an approximate balance of negative and positive evidence on the merits.  No reasonable basis has been identified for granting service connection for DJD of the right or left knee.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

III.  Increased Rating - Traumatic Amputation Left Forefoot

The Veteran seeks an increased rating for the service-connected traumatic amputation of the left forefoot.  Currently, the Veteran's service-connected traumatic amputation of the left forefoot is rated as 30 percent disabling.  According to his claim for increase, the Veteran asserted that his service-connected traumatic amputation of the left forefoot is causing him increased difficulty with walking such that he is now confined to a wheel chair.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  

In all increased rating cases, it is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected traumatic amputation of the left foot is currently evaluated as 30 percent disabling under 38 C.F.R. § 4.71a , Diagnostic Code 5284, for other foot injuries.  Under Diagnostic Code 5284, the maximum disability rating assignable is 30 percent, which is assignable for severe disability of other foot injuries.  A note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a , Diagnostic Code 5284. 

Loss of use of a foot is rated at 40 percent under Diagnostic Code 5167, which includes a note that the loss of use of a foot is also entitled to special monthly compensation (SMC).  Similarly, amputation of the forefoot, proximal to the metatarsal bones (more than one-half of metatarsal loss) is rated at 40 percent under Diagnostic Code 5166, which also includes eligibility for entitlement to SMC.  
38 C.F.R. § 3.350(a)(2); 4.63; 4.71a, Diagnostic Codes 5166, 5167.  Thus, in addition to benefits under the schedular criteria set out in 38 C.F.R. § 4.71a, loss of use of the foot also warrants entitlement to compensation under the Special Monthly Compensation regulations set forth in 38 C.F.R. § 3.350.  

Loss of use of a foot, for the purpose of special monthly compensation, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the foot, whether the acts of balance and propulsion could be accomplished equally well by an amputation stump with prosthesis for example, (a) extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3-1/2 inches or more, will constitute loss of use of the foot involved; (b) complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  Complete paralysis of the external popliteal nerve and consequent foot drop accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of the nerve will be taken as loss of use of the foot.  38 U.S.C.A. §§ 1114, 1134 (West 2002); 38 C.F.R. §§ 3.350, 4.63 (2011).

At a VA examination in October 2003, the Veteran reported pain, weakness and fatigability of the left foot that radiated up the leg on the left on standing or walking.  The Veteran also reported balance problems with frequent falling (4-5 times per day) due to the left foot condition.  The Veteran reported that the balance problem was worse on uneven surfaces.  

A report of an initial visit to a private neurodiagnostic clinic in July 2006 notes that the Veteran was ambulating and doing well and was independent until approximately two years prior when he had an accidental fall.  Since that time, he had been having recurrent pain radiating from the lower lumbar region to both lower extremities.  The pain was described as having a lightening characteristic, was intermittent, and quite intense.  The Veteran subsequently began having trouble holding his urine and admitted having right hemibody weakness.  The sensory examination revealed a marked loss of vibration sense up to the knee on the right leg and up to the mid-leg on the left with some loss of temperature sensation up to the ankle bilaterally.  The Veteran was markedly ataxic because of his amputated foot.  The examiner noted that it was difficult to evaluate his ability to perform ambulation activities.  The impression was progressively worsening weakness as well as ataxia.  The Veteran was status post toe amputation on the left foot, and current examination showed evidence of proximal weakness associated with ataxia and sensory polyneuropathy.  

Additional private treatment records show that the Veteran was diagnosed with MS in 2006.  He underwent physical therapy and private treatment, and stopped working that same year.  

At a VA examination in October 2010, the Veteran reported that he was diagnosed with MS in 2006, but that his symptoms of left foot pain, and weakness began increasing prior to that time.  The Veteran reported that he first began having balance problems in the early 2000's and that his left foot amputation was a contributing factor to his balance problems.  Significantly, the Veteran continues to experience intermittent heaviness, numbness, and tingling in his lower extremities as well as in his upper extremities, and that has been attributed to his MS; however, the Veteran reports that his left lower extremity appears to be more affected than his right lower extremity.  

On examination, the examiner noted that the transmetatarsal amputation of the left foot was not a direct horizontal line across the left foot.  It was a diagonal amputation with the absence of the left great toe phalange; residual first metatarsal for the left great toe is present and palpable.  It is the only full metatarsal that the Veteran has in the left foot.  For the second toe of the left foot there is an amputation of the second toe down to the metatarsal head; for the third, fourth and fifth toes, they are also found to be absent along with an absence of at least half of the metatarsal bones of the third, fourth and fifth metatarsals.  The surgical incision created by the amputation and subsequent surgical closure was well-healed.  There was no breakdown, no ulceration, no ecchymosis.  There was a callus in the middle of the left foot at the site of the amputation.  It was on the plantar surface and measured 4 cm long by 4 cm wide.  It was in the distal portion of the remaining metatarsal heads.  There was no breakdown , no drainage, and no erythema.  The callus was firm.  However, the Veteran complained of pain to palpation of the calloused area extending backward to the left heel plantar surface.  He also complained of pain to palpation of the residual dorsum of the remaining left foot.  X-ray results also revealed mild mid foot degenerative joint disease.  

Motor strength was significantly reduced.  Lower extremity motor strength o the right was 3+/5 and on the left it was 1-2+/5.  The Veteran also had significantly diminished sensation in the lower extremities to pinprick and vibration.  

The examiner noted the following:  

Due to the Veteran's nonservice-connected multiple sclerosis and severe problems with limb pain, decreased sensation, ataxia, poor balance, and due to the fact that the Veteran has become totally dependent upon the use of any electric wheelchair for mobility, he can no longer use his lower extremities for ambulation and is considered a fall risk due to a combination of his multiple sclerosis and due to his left forefoot traumatic amputation.  By examination, as a result of the multiple sclerosis, the Veteran does not have the "sensory clue" anymore in his feet.  The loss of his forefoot now is a disadvantage (actually since 2004 as he began to have difficulties balancing) due to the fact that the Veteran can no longer balance on this foot as it no longer acts as a tripod for him which is the normal function for a foot.  These are the primary reasons for his ambulatory problem and renders him being essentially wheelchair bound due to the fact that the Veteran has multiple sclerosis.  

The examiner further noted:  

The medical evidence available documents that the Veteran was able to overcome his traumatic left forefoot amputation injury by compensating and using his partial left remaining foot and his right foot to maintain gait and balance.  He was able to use the remaining left foot post traumatic amputation because he had normal motor and sensory function in both the right and left foot.  This information establishes his baseline post military injury.  However, the baseline was disrupted by worsening pain in the remaining left foot with left sided lower limb pain, ataxia, and loss of sensation beginning in 2004 and he was subsequently diagnosed with multiple sclerosis in 2006.  The MS has created neurologic deficits as outlined that have made it difficult for the Veteran to use his left foot functionally.  According to literature, the foot may be considered functionally as a tripod with ground contact at the first metatarsal, the fifth metatarsal, and the heel.  The Veteran's traumatic amputation injury left him only 2/3 of a tripod technically.  The largest damage by the amputation and left forefoot loss occurred at the fifth metatarsal of which the Veteran los 1/2 of the metatarsal.  Being neurologically intact post amputation helped the Veteran to use the remaining left forefoot functionally with some compensation by history of weight bearing more at times on the right foot.  However, with the onset of multiple sclerosis, the use of the left forefoot as a tripod has essentially worsened with the loss of sensation so the Veteran developed difficulty using the left foot for balance.  He admitted that this dysfunction/difficulty using his left foot was one of the first signs of his MS and since 2004 it has caused a disadvantage for him with standing and ambulation.  Thus, his multiple sclerosis diagnosis has aggravated the traumatic amputation in the matter described.  

In a September 2011 addendum report, the examiner further indicated that the Veteran's traumatic amputation of the left forefoot was manifested by residual mild intermitted plantar callus formation without breakdown and represented essentially the loss of the use of his left foot when coupled with the diagnosis of MS.  The examiner additionally opined that the Veteran's traumatic amputation of the left forefoot has severely impacted the Veteran's ability to stand and be ambulatory since his diagnosis of MS.  

The examiner noted that based on the Veteran's traumatic amputation of his left foot, the Veteran now has difficulty standing and balancing and walking.  The examiner reiterated that this traumatic amputation coupled with the diagnosis of multiple sclerosis has essentially become a complete loss of the use of his left foot because he can no longer depend upon the left foot to be a "tripod" nor balance himself and maintain his gait due to a combination of both the traumatic amputation and his multiple sclerosis.  The examination report and addendum are adequate as they are based on a review of the history, a physical examination and as the examiner provided an opinion that is supported by rationale.  

In a November 2011 statement, the Veteran's physical therapist, B.M, also agreed that although the Veteran's conditions/deficits are affected by his MS, the Veteran's balance and functional activities are also significantly affected by his left foot amputation.  

In April 2008, the Veteran reported during a VA outpatient visit that he had lost a lot of strength in his right leg and was trying to compensate with his left leg, but due to the amputation could not maintain good balance.  

Based on the totality of the competent evidence of record as discussed above, and after affording the Veteran's case the benefit of the doubt in his favor, the Veteran's service-connected traumatic left forefoot amputation disability is productive of disability analogous to actual loss of use of the foot.  38 C.F.R. § 4.71, Diagnostic Code 5167; and, see Note, following 38 C.F.R. § 4.71a , Diagnostic Code 5284.  Given the opinion of the VA examiner in October 2010, and reiterated in September 2011, along with the opinion of the Veteran's physical therapist, the Veteran has lost the use of the left foot due in part to his service-connected left foot amputation.  There is no opinion to the contrary.  

This is a unique case in that the Veteran may not have lost the use of his left foot but for the non-service-connected MS; however, the fact remains that the traumatic left foot amputation is service-connected, and the Veteran no longer has the use of that foot.  Competent medical professionals have opined that the amputation combined to cause the loss of use of the left foot, and there is no contradictory evidence of record.  Thus, the probative evidence of record supports the claim in this case.  

Accordingly, a 40 percent disability rating, but no more, is warranted for the Veteran's service-connected traumatic amputation of the left forefoot, pursuant to 38 C.F.R. § 4.71a , Diagnostic Codes 5167, 5284.  A disability rating in excess of 40 percent is not feasible, because under the provisions of 38 C.F.R. § 4.68, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  As relevant to this appeal, amputation of the foot warrants a 40 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5165, 5166.  Therefore, a disability rating for the service-connected traumatic left forefoot amputation shall not exceed 40 percent.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5165-5167; 4.68.

Thus any further consideration under other Rating Schedule diagnostic codes for evaluation of the service-connected traumatic left forefoot amputation is not warranted.  Notably, none of the diagnostic codes for evaluation of unilateral foot disability would provide for an evaluation in excess of 40 percent.  See 38 C.F.R. § 4.71a , Diagnostic Codes 5276-5283; see also Diagnostic Code 5003.  Accordingly, the 40 percent rating granted here is the maximum schedular rating allowable in this case.

In light of Hart v. Mansfield, the Board has considered whether a staged rating is appropriate at any time during the entire period under consideration.  However, because the Veteran's service-connected left foot amputation symptoms remained relatively constant throughout the course of the period on appeal such staged ratings are not warranted.  At the October 2003 VA examination, the Veteran reported that he had recently been suffering from falls due to balance problems with his left foot.  As such, staged ratings are not for application in this case.  

Finally, in exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The rating criteria contemplate the Veteran's service-connected left forefoot amputation, which is productive of the loss of a portion of the foot as described, and loss of use of the foot.  These symptoms are specifically contemplated by the rating criteria.  See 38 C.F.R. § 4.71a , Diagnostic Code 5167.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected left forefoot amputation and referral for consideration of extraschedular rating is not warranted.


ORDER

Service connection for right knee degenerative joint disease is denied.  

Service connection for left knee degenerative joint disease is denied.  

An increased rating of 40 percent, but no higher, is granted for the service-connected traumatic amputation of the left forefoot, subject to the law and regulations governing the payment of monetary awards.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


